internal_revenue_service number release date index number ------------------------------ ------------------------- ------------------------------- re ------------------------------------------- -------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-124171-10 date september legend husband wife date date trust year daughter x accountant state ------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------------------------------------------------ --------------------- -------------------------------------------------------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------ ----------- -------------------------------- ------------- dear --------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate husband’s gst_exemption and wife’s gst_exemption to a transfer to trust the facts and representations submitted are summarized as follows on date prior to date husband and wife taxpayers created trust an irrevocable_trust to benefit taxpayers’ daughter and her issue on date taxpayers transferred dollar_figurex in cash to trust taxpayers live in state a community_property_state under state law taxpayers have an equal interest in dollar_figurex and accordingly each taxpayer made a gift of one-half dollar_figurex to trust taxpayers relied upon accountant to prepare and file their tax returns to report the date transfer to trust accountant failed to file year form sec_709 united_states gift and generation-skipping_transfer_tax return to report taxpayers’ gifts to trust plr-124171-10 and as a consequence each taxpayer’s gst_exemption was not allocated to the date transfer to trust it is represented that to date no taxable_distributions taxable terminations or any other gst taxable events have occurred with respect to trust that would result in a gst tax_liability on the part of trust or any beneficiaries each taxpayer has sufficient gst_exemption remaining to allocate to the date transfer to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for the tax_year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 with certain exceptions an allocation of gst_exemption may be made by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero plr-124171-10 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-124171-10 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly husband and wife are granted an extension of time of days from the date of this letter to allocate his gst_exemption and her gst_exemption to the date transfer to the trust the allocations will be effective as of the date of the transfer to the trust and the gift_tax value of the transfer will be used in determining the amount of husband’s gst_exemption and wife’s gst_exemption to be allocated to the trust the allocations should be made on form sec_709 for the appropriate calendar_year and filed with the internal_revenue_service cincinnati service center-stop cincinnati ohio a copy of this letter should be attached to each supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on whether trust will have zero a inclusion_ratio as a result of husband’s and wife’s allocations of their gst exemptions to the date transfer to trust the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-124171-10 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on whether trust will have zero a inclusion_ratio as a result of taxpayers’ allocations of gst_exemption to the year transfer to trust the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
